Citation Nr: 9917927	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  92-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for ear fungus.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from April 1951 to March 1953.  Thereafter, he had 
periods of active duty and active duty training in the Air 
National Guard until his retirement in 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Fort Harrison, 
Montana.

This case was previously remanded by the Board in September 
1994, September 1996 and October 1998 in order to obtain 
additional clarifying evidence regarding the issue on appeal.  
That development having been completed to the extent possible 
the case is once more before the Board for appellate review.

The Board notes that the record reflects that service 
connection has been established for coexisting ear 
disabilities characterized as bilateral hearing loss, 
tinnitus and ruptured tympanic membrane of the left ear.  The 
present issue on appeal solely pertains to a claim of 
entitlement to service connection for an ear disability 
claimed as ear fungus.


FINDING OF FACT

The claim for service connection for an ear disability 
claimed as ear fungus is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claim for service connection for an ear disability 
claimed as ear fungus is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from March 1943 to January 
1946 and from April 1951 to March 1953.  Thereafter, he had 
periods of active duty and active duty training in the Air 
National Guard until his retirement in 1984.  The record 
includes voluminous service medical records pertaining to all 
periods of regular active duty as well as extensive reports 
of physical examinations pertaining to other service with the 
National Guard through his retirement physical examination in 
November 1984.

The veteran's service medical records are nonrevealing for 
any mention of a pertinent ear disability until a report of 
an annual physical examination in November 1951 reflecting a 
history of treatment for otitis exteona (sic), etiology 
undetermined, Moody Air Force Base (AFB), no complications 
and no sequelae.  A clinical evaluation of the ears on 
examination was normal.  The remaining service medical 
records dating through his retirement physical examination 
from the National Guard in November 1984 are silent for any 
pertinent claimed ear disability, including an otitis 
process.  

Reports of annual post-retirement service physical 
examinations from Malmstrom AFB through December 1987 are 
silent for any pertinent claimed ear disability, including 
otitis pathology.  Subsequent post-retirement service 
clinical records reflect treatment for pertinent ear symptoms 
associated with an otitis process beginning in May 1989.  The 
veteran reported a history of chronic left ear canal problems 
since 1952.  In November 1990, serous otitis was noted.  

In February 1991, the veteran gave sworn testimony at a 
hearing before a hearing officer at the M&ROC.  A copy of the 
hearing transcript is on file.  He testified that he had been 
treated for otitis in 1951 and that he was currently 
receiving treatment for otitis at Malmstrom AFB.  

Upon VA examination in July 1991, an objective evaluation of 
the ears revealed cerumen in the canals.  The drums were 
visualized and appeared normal, with no perforations or 
discharge.

A report of a VA audiometric examination in October 1991 
indicated that an otoscopic inspection of the ears revealed 
clear canals.  Tympanic membranes and light reflexes were 
normal.  

In April 1992, the veteran underwent an ear, nose and throat 
(ENT) examination at Malmstrom AFB because of complaints of 
left ear discomfort.  It was noted that his left ear problems 
went back at least 30 years.  He complained of trouble 
clearing his ear during flying and vertigo problems.  It was 
noted that he had had various pressure and decompression 
problems with the ear.  The problems had grown worse over the 
last few years.  The examiner noted that he had seen the 
veteran two years earlier and that there had been no 
explanation for his symptoms.  On objective examination it 
was noted that he had a lot of otitis externa problems and 
had had fungal otitis problems in the past. Assessment was 
chronic otitis externa.  The examiner noted that the exact 
etiology of the dull ache problem in the veteran's left ear 
for many years was unclear.  It was noted that he was unsure 
whether it had something to do with the veteran's otitis 
externa.  Additional special testing was recommended.  

In October 1993, the veteran was referred to the ear, nose 
and throat clinic at Malmstrom AFB for complaints of chronic 
ear pain.  An examination revealed fluid in each middle ear.  

In a private medical statement in May 1995 from C. H. S., 
M.D., it was noted that the veteran was first examined in 
November 1993 for complaints of ear blockage.  An ENT 
examination revealed fluid in the middle ears.  He advised 
the veteran to have tubes placed in his ears, which was done 
in December 1993.  

A report of an annual physical examination at Malmstrom AFB 
in November 1996 revealed that the veteran complained of 
chronic ear problems, including recently associated vertigo 
and pain.  It was indicated he had had bilateral tubes placed 
a while back and had undergone a follow-up evaluation one 
month earlier  with apparently no findings.  Following 
objective examination, the pertinent assessment was of a 
bilateral ear problem, left worse than right, pain and 
vertigo which may be associated.  There appeared to be 
ventilation tubes sealed behind the tympanic membranes.  

In the report of a VA examination undertaken in August 1997, 
a history of recent otitis media was noted.

Upon VA examination in December 1998, the veteran reported 
having had more than thirty years of service in the  Air 
Force and National Guard.  He stated that he had retired from 
the service in the early 1980's.  He complained of having a 
long problem with eustachian tube dysfunction which caused 
middle ear effusions and had led to the placement of 
bilateral pressure equalization tubes.  Based upon the 
examination findings and a review of the veteran's claims 
file, the examiner opined that the veteran had a chronic 
eustachian tube dysfunction causing intermittent otorrhea, 
which was not attributable to his service record.  An 
audiometric examination undertaken at that time was silent 
for any findings pertinent to the present issue on appeal.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. 
§§ 101(24), 106, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  
The regulation requires continuity of symptomatology, not 
continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  In that regard, the Board 
notes that the Court has held that a claim based on 
chronicity may be well grounded if (1) the chronic condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Savage v. Gober, 10 Vet. App. 488, 497 (1997); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1998).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well- groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

In reaching this decision the Board notes that the Court has 
held that there is some duty to assist a veteran in the 
completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Beausoleil v. Brown, 8 Vet.App. 459 (1996); 
Robinette v. Brown, 8 Vet.App. 69 (1995).  The facts and 
circumstances of this case are such that no further action is 
warranted.


Analysis

At the outset the Board reemphasizes that service connection 
has been established for coexisting ear disabilities 
characterized as bilateral hearing loss, tinnitus and a 
ruptured tympanic membrane of the left ear.  The present 
issue on appeal solely pertains to the issue of entitlement 
to service connection for an ear disability claimed as ear 
fungus.

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  If 
he has not, his appeal must fail, and VA is not obligated to 
assist him in the development of the claim.  38 U.S.C.A. § 
5107(a).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for ear fungus is well grounded.  Id.; see 
Savage v. Gober, 10 Vet. App. 488, 497 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet.App. 
91 (1993); Tirpak v. Derwinski, 2 Vet.App. 609 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990). 


The evidence of record demonstrates that the episode of 
otitis externa in active service, reflected by the history 
noted on a report of a physical examination in November 1951, 
completely resolved in active service without residuals, as 
there was no pertinent underlying residual ear disability 
noted on objective examination in November 1951 or in the 
remaining service medical records dating through his November 
1984 retirement physical examination from the National Guard. 
Moreover, the Board recognizes that reports of annual post-
retirement service physical examinations dated through 
December 1987 were similarly silent for any pertinent claimed 
ear disability, including any otitis pathology.

Significantly, the Board notes that the postservice evidence 
shows that the veteran first complained of pertinent ear 
symptoms, variously classified, beginning in approximately 
May 1989.  The veteran's ear symptoms were initially 
attributed to a chronic otitis externa, but then changed to 
reflect a chronic eustachian tube dysfunction causing 
intermittent otorrhea.  Importantly, on a recent authorized 
VA ENT examination, the examiner reviewed the veteran's 
record and specifically determined that the current 
eustachian tube dysfunction causing intermittent otorrhea was 
unrelated etiologically to the veteran's service record, 
which included the otitis externa episode in active service.  
Clearly, there is no competent medical evidence of a nexus 
between the current eustachian tube dysfunction causing 
intermittent otorrhea, as first noted years following 
separation from active service, and any incident of active 
service.  Caluza v. Brown, 5 Vet. App. 91, 93 (1993).

The existence of any relationship between the inservice 
episode of acute otitis externa and post service eustachian 
tube dysfunction causing intermittent otorrhea is a matter of 
medical causation.  The Court has held that, while a lay 
party may provide evidence as to matters within the capacity 
of a lay person to observe, when it comes to matters of 
medical diagnosis or causation, only those with medical 
expertise are competent to provide evidence.  Espiritu, 
supra.  Where the determinative issue involves medical 
causation, competent evidence is required to make a well 
grounded claim.  Grottveit.  A review of the claims files 
reveals no such medical evidence of medical causation.  The 
Board also considered whether 

the holdings of the Savage case provide a basis to find the 
claim well grounded.  Since the nature of the disability 
presupposes medical expertise in establishing a nexus between 
current disability and symptoms in service, the appellant 
cannot surmount the final evidentiary hurdle necessary to 
well-ground the current claim, in the absence of medical 
nexus evidence.  

Also, the Board notes that evidence of record that simply 
contains information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute "competent medical evidence" satisfying 
the Grottveit v. Brown, 5 Vet. App. 91 (1993) requirement.  
Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness).  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Therefore, the Board finds that the veteran's claim for 
service connection for an ear disability claimed as ear 
fungus is not well grounded.  Accordingly, the claim for 
entitlement to service connection for ear fungus is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, who denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
ear fungus.  

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for ear fungus, the doctrine of reasonable 
doubt has no application to his case.


ORDER

The appeal based on the claim for service connection for ear 
fungus is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

